This is an appeal by respondents from an order of Greene County Court which directed the summary removal of respondents from certain real property upon the ground that they were, squatters and intruders. (Civ. Prae. Act, § 1411, subd. 4.) The respondent fuel company is a corporation wholly owned by McLaren and will not be referred to independently of McLaren. The record shows : (1) In 1954, Gulf Oil leased the entire premises in question from McLaren. (2) Gulf Oil then sublet the premises to Watson Oil. (3) Watson Oil immediately sublet the premises to McLaren. (4) McLaren, in 1961, erected another building upon the premises; then surrendered possession of the pre-existing building to Watson Oil; and moved into the new building. (5) Gulf Oil seeks to remove McLaren by a summary proceeding. (6) It does not appear that Gulf Oil has ever re-entered the premises, but rather, has currently a lease thereof to Watson Oil. Subdivision 4 of section 1411 specifies that the permission to occupy is to be revoked by the person entitled to possession. The facts demonstrate that respondent Gulf Oil had no right to possession at the time of this proceeding, it then having a current, unrevoked, operative lease to Watson Oil. Order reversed, on the law and the facts, and petition dismissed, with $10 costs to appellant. Bergan, P. J., Coon, Gibson, Ilerlihy and Reynolds, JJ., concur.